Citation Nr: 9930007	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  99-17 508	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had honorable active service from November 1940 
to June 1941 and from October 1942 to April 1946.

In a December 1994 rating decision, the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO) 
determined that entitlement to service connection for the 
cause of the veteran's death was not warranted.  The 
veteran's spouse filed a timely notice of disagreement in 
February 1995 and a statement of the case was issued in 
January 1996.  A timely substantive appeal was filed in 
February 1996.  

In a February 1997 decision, the Board of Veterans' Appeals 
(Board) denied the claim of entitlement to service connection 
for the cause of the veteran's death.  The veteran's spouse 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").  In July 1998, the Court issued an order granting a 
Joint Motion for Remand.  The Court vacated the February 1997 
Board decision and remanded the matter to the Board.

In a September 1998 decision, the Board remanded the issue of 
entitlement to service connection for the cause of the 
veteran's death to the RO for additional development.  In an 
August 1999 rating decision, the RO determined that service 
connection for the cause of the veteran's death was 
warranted.



FINDINGS OF FACT

1.  The veteran died on October [redacted], 1994.

2.  In a December 1994 rating decision, the RO determined 
that service connection for the cause of the veteran's death 
was not warranted.  The veteran's spouse filed a notice of 
disagreement with that decision in February 1995.

3.  In a February 21, 1997 decision, the Board determined 
that the claim of entitlement to service connection for the 
cause of the veteran's death was not well grounded.

4.  The veteran's spouse subsequently retained the services 
of a private attorney to provide legal services with respect 
to her claim; the attorney was retained on March 8, 1997 and 
the Board received a copy of the attorney fee agreement in 
September 1998.

5.  Pursuant to the written agreement signed by the veteran's 
spouse in March 1997, the attorney agreed to provide legal 
services on a contingency basis of 20 percent of past-due 
benefits awarded, to be paid by VA directly to the attorney, 
based upon the favorable resolution of the claim of the 
veteran's spouse.

6.  The attorney provided legal services with respect to the 
claim of the veteran's spouse for entitlement to service 
connection for the cause of the veteran's death.  

7.  In an August 1999 rating decision, the RO determined that 
service connection for the cause of the veteran's death was 
warranted.  The award resulted in the past-due benefits 
payable to the veteran's spouse.



CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran's spouse for representational 
services before VA and the Board have been met with respect 
to the claim of entitlement to service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 5904 (West 1991 
& Supp. 1999); 
38 C.F.R. § 20. 609 (1999).  

2.  An attorney fee amounting to 20 percent of past-due 
benefits is payable from past-due benefits for the period of 
October [redacted], 1994 to August 2, 1999, resulting from the grant 
of entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5904(d) (West 1991 & Supp. 
1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record reflects that the veteran died on 
October [redacted], 1994.

On October 24, 1994, the RO received a claim filed by the 
veteran's spouse for entitlement to service connection for 
the cause of the veteran's death.  In a December 1994 rating 
decision, the RO determined that the claim of entitlement to 
service connection for the cause of the veteran's death was 
not well grounded.  The veteran's spouse filed a timely 
notice of disagreement in February 1995 and a statement of 
the case was issued in January 1996.  A timely substantive 
appeal was filed in February 1996.  In a February 21, 1997 
decision, the Board determined that the claim of entitlement 
to service connection for the cause of the veteran's death 
was not well grounded.

The veteran's spouse subsequently retained the services of a 
private attorney.  The VA Office of General Counsel received 
a copy of the attorney fee agreement between the veteran's 
spouse and her attorney in March 1997.  The Board received a 
copy of the attorney fee agreement in September 1998.  The 
attorney fee agreement reflects the applicable VA file 
number.  Pursuant to the written agreement signed by the 
veteran's spouse on March 8, 1997, the veteran's spouse 
retained a private attorney to provide legal services on a 
contingency basis of 20 percent of past-due benefits awarded, 
to be paid by VA directly to the attorney.  

Copies of the March 1997 attorney fee agreement and a cover 
letter from the attorney requesting a copy of the claims 
folder were received by the RO in July 1997.  

In July 1998, the attorney and the General Counsel of VA 
filed a Joint Motion for Remand and For Stay of Proceedings.  
The parties requested the Court to issue an order vacating 
and remanding the February 21, 1997 Board decision.

In a July 1998 decision, the Court vacated the February 21, 
1997 Board decision and remanded the matter to the Board.

In a September 1998 decision, the Board remanded the claim of 
entitlement to service connection for the cause of the 
veteran's death to the RO for additional development of the 
record.  

In an August 1999 rating decision, the RO determined that 
entitlement to service connection for the cause of the 
veteran's death was warranted.

In an August 1999 letter, the RO informed the veteran's 
spouse that she was entitled to the payment of benefits from 
November 1, 1994.  It was noted that her past-due benefits 
had been calculated as $47,914.00.  It was also noted that 
the maximum attorney fee payable, 20 percent of past-due 
benefits, computed as $9,582.80, had been withheld pending a 
determination by the Board of eligibility for the payment of 
attorney fees from such past-due benefits.

Pertinent Law and Regulations

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."  A fee may be charged to a 
claimant if all of the following conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Board's decision.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).


2.  The notice of disagreement that 
preceded the Board's decision with 
respect to the issue, or issues, involved 
must have been received by the agency of 
original jurisdiction (the RO) on or 
after November 18, 1988.  V.J.R.A. 
Section 403, 102 Stat. at 4122; 38 C.F.R. 
§ 20.609(c)(2).

3.  The attorney must have been retained 
not later than one year following the 
date that the decision by the Board with 
respect to the issue, or issues, involved 
was promulgated.  (This condition will be 
considered to have been met with respect 
to all successor attorneys at law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period.)  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(3).

If any of the foregoing criteria are lacking, a fee may not 
be charged.

In a precedent opinion, the VA's Office of the General 
Counsel cited analysis of the legislative history of the VJRA 
contained in the Court decision in In the Matter of the Fee 
Agreement of Smith, 1 Vet. App. 492, 508-509 (1991), which 
highlighted the fact that Congress only envisioned paid 
attorney representation after the Board first entered a final 
decision on a claim.  The General Counsel concluded that an 
attorney may not receive or solicit a fee in connection with 
representation of a claimant before the Department on a 
benefits issue until after the Board first issues a final 
decision on that claim.  Furthermore, a remand decision is 
not a "final" decision of the Board.  VAOPGCPREC. 18-92, 57 
Fed. Reg. 49747 (1992); 
38 C.F.R. § 20.1100(b) (1999).


Analysis

In this matter, the Board's February 21, 1997 "final 
decision" addressed the issue of entitlement to service 
connection for the cause of the veteran's death.  The notice 
of disagreement which preceded the Board's decision was 
received by the RO after November 18, 1988.

The attorney fee agreement reflects the attorney was retained 
on March 8, 1997, not later than one year following the date 
of the Board's promulgation of the underlying decision.  
Subsequently, the attorney rendered services before the 
Court.  Thereafter, the attorney continued to represent the 
veteran's spouse in her appeal before VA.  The attorney's 
legal services preceded the effectuating rating decision.  
Therefore, the criteria under which attorney fees may be 
charged have been met.  

The Board now turns to the question of whether the attorney 
may be paid a fee directly by VA from past-due benefits 
awarded the veteran.  In that regard, the following criteria 
must be met:  (1) The total fee payable (excluding expenses) 
does not exceed 20 percent of the total amount of past-due 
benefits awarded; (2) the amount of the fee is contingent on 
whether or not the claim is resolved in a manner favorable to 
the claimant or appellant; (3) the award of past-due benefits 
results in a cash payment to a claimant or an appellant from 
which the fee may be deducted; and (4) the claimant or 
appellant and an attorney have entered into a fee agreement 
providing that payment for the services of the attorney will 
be made directly to the attorney by VA out of any past-due 
benefits awarded as a result of his successful appeal to the 
Board or an appellate court, or as a result of a reopened 
claim before VA following a prior final denial of such 
benefits by the Board or an appellate court.  38 U.S.C.A. 
§ 5904(d); 38 C.F.R. § 20.609(h).

The contingency fee agreement signed in March 1997 was 
executed by both the veteran's spouse and her attorney; by 
definition, the payment of the fee was contingent on whether 
or not the claim was resolved successfully.  The agreement 
provided that the attorney's services were to be rendered on 
a contingent basis of 20 percent of past-due benefits 
awarded.  A fee that does not exceed 20 percent of past-due 
benefits is presumed to be reasonable.  38 C.F.R. 
§ 20.609(f).  Additionally, the requirement that an award of 
past-due benefits resulting in a cash payment to the 
appellant from which the attorney fee may be deducted has 
been met, since the August 1999 rating decision established 
the grant of service connection for the cause of the 
veteran's death.

The provisions of 38 C.F.R. § 20.609(g) and (h) require that 
the fee agreement include an applicable VA file number and be 
filed with the Board and the RO within 30 days of its 
execution.  A review of the record discloses that the March 
1997 attorney fee agreement did contain the veteran's VA file 
number and a copy was received by the VA Office of General 
Counsel within 30 days.  The RO did not receive a copy until 
July 1997 and the Board did not receive a copy until 
September 1998.  However, both the Board and the RO did 
become aware of the attorney fee agreement in time to 
effectuate its provisions.  Based upon these facts, the Board 
finds that the attorney was in substantial compliance with 
the provisions of 
38 C.F.R. § 20.609(g) and (h).  Although he did not strictly 
adhere to the letter of that regulation, it cannot be said 
that he violated its spirit.

Consequently, the Board must determine whether the fee 
agreement provided for the payment of the services of the 
attorney directly to that attorney by VA.  As noted above, 
stated plainly within the context of the attorney fee 
agreement is a proviso that any contingent fees are to be 
paid by VA directly to the attorney from any past-due 
benefits awarded on the basis of the claim of the veteran's 
spouse.  Thus, the Board concludes that the fee agreement 
provided for a total fee payable to the attorney that did not 
exceed 20 percent of past-due benefits awarded on the basis 
of the claim, in compliance with the provisions of 38 
U.S.C.A. § 5904(d) and 
38 C.F.R. § 20.609(h).  The attorney's expenses may be paid 
out of past-due benefits, pursuant to 38 C.F.R. § 20.610(b) 
(1999).  The contingency fee agreement did not violate this 
regulatory provision.  Based upon the August 1999 RO 
decision, the effective date of the grant of entitlement to 
service connection for the cause of the veteran's death is 
the date of the veteran's death, October [redacted], 1994.  In light 
of this, the inclusive dates for the purpose of entitlement 
to attorney fees based on the receipt by the veteran's spouse 
of compensable evaluations for the cause of the veteran's 
death are October [redacted], 1994 to August 2, 1999 (the date of the 
rating decision granting the benefit).  

ORDER

Eligibility for the direct payment by VA of attorney fees is 
established.  The attorney should be paid 20 percent of past-
due benefits resulting from the grant of service connection 
for the cause of the veteran's death for the period from 
October [redacted], 1994 to August 2, 1999.



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals



 


